DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “fourth distributed optical sensing fiber” in claim 17 and 18 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because the abstract is not on a separate sheet of paper as required by 37CFR1.72(b) .  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claim 10 is objected to because of the following informalities: The claim recites “while directing a second interrogating probe pulse originating from the a second distributed measuring instrument” in line 6. It appears to be a typographical error of “the a” in the introduction of the second distributed measuring instrument. For the purpose of examination the examiner will treat the claim as if it properly introduces the second distributed measuring instrument.
Claims 17-18 are objected to as the claims recite a fourth distributed optical sensing fiber, however a fourth distributed optical sensing fiber is not shown or described in the specification in the configuration limitations recited in the claims. 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4, 7, 9-11, and 13-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ouellette US20150285683.
Regarding claim 1, Ouellette discloses a distributed measurement system (apparatus-1), comprising: a first distributed optical sensing fiber (upper fiber in Fig 2A) deployed along a first desired measurement path; a second distributed optical sensing fiber (lower fiber in Fig 2A) deployed along a second desired measurement path; an interrogation system (interrogator-12) coupled to the first distributed optical sensing fiber and to the second distributed optical sensing fiber (see fig 2A); and a first distributed measuring instrument (module(s)-10) to launch a first interrogating probe pulse set comprising a first pulse having a first frequency and a second pulse having a second frequency (light sources-11 are used to launch a respective first and second pulse having a respective first and second frequency, See paragraph 0122); wherein the interrogation system is configured to direct the first pulse to the first distributed optical sensing fiber and the second pulse to the second distributed optical sensing fiber (See paragraph 0124 which discloses directing different respective pulses into different respective sensing fibers.).
Regarding claim 2, Ouellette discloses the first distributed measuring instrument (module(s)-10) is configured to acquire first measurement data from backscattered light generated by the first distributed optical sensing fiber (upper fiber in Fig 2A) in response to the first pulse and to acquire second measurement data from backscattered light generated by the second distributed optical sensing fiber (lower fiber in Fig 2A) in response to the second pulse (Paragraph 0098-0101 disclose receiving reflected echoes (backscatter) from the respective first and second optical fibers).
Regarding claim 4, Ouellette discloses the interrogation system (interrogator-12) comprises a first pulse selector filter  (multiplexers-65) configured to filter out the second pulse and direct the first pulse to the first distributed optical sensing fiber and a second pulse selector filter (multiplexer-65) configured to filter out the first pulse and direct the second pulse to the 
Regarding claim 7, Ouellette discloses the first distributed measuring instrument (module(s)-10) comprises a distributed temperature sensing instrument, a distributed vibration sensing instrument, or a distributed strain sensing instrument (See paragraph 0124 which discloses detecting temperature and strain using the modules).
Regarding claim 9, Ouellette discloses a distributed measurement system (apparatus-1), comprising: a plurality of distributed optical sensing fibers (upper and lower fibers in Fig 2a) each deployed along a separate measurement path (See fig 2a); an interrogation system (interrogator-12) coupled to the plurality of distributed optical sensing fibers; and a plurality of distributed measuring instruments (module(s)-10), each coupled to the interrogation system and each configured to generate a first interrogating probe pulse to launch into the interrogation system  at a first time and a second interrogating probe pulse to launch into the interrogation system at a second time (See paragraph 0122 discloses generating a pulse at different wavelengths at different times), wherein the interrogation system is configured to direct each of the first interrogating probe pulses into a separate distributed optical sensing fiber and to direct each of the second interrogating probe pulses into another separate distributed optical sensing fiber (see paragraph 0124 discloses transmitting various pulses to respective fibers at different respective frequencies).
Regarding claim 10, Ouellette discloses the interrogation system (interrogator-12) is configured to direct the first interrogating probe pulse originating from a first distributed measuring instrument (module(s)-10), of the plurality of distributed measuring instruments, into a first distributed optical sensing fiber (fiber-30, upper fiber), of the plurality of distributed 
Regarding claim 11, Ouellette discloses the interrogation system (interrogator-12) is configured to direct the second interrogating probe pulse, originating from the first distributed measuring instrument (module(s)-10), into the second distributed optical sensing fiber (fiber-30, See also Fig 1B and 2A) while directing the second interrogating probe pulse, originating from the second distributed measuring instrument (module(s)-10), into a third distributed optical sensing fiber (fiber-30, See also Fig 1B and 2A), of the plurality of distributed optical sensing fibers. (See paragraph 0124)
Regarding claim 13, Ouellette discloses the plurality of distributed measuring instruments (module(s)-10) comprises a distributed temperature sensing instrument, a distributed vibration sensing instrument, and a distributed strain sensing instrument. (See paragraph 0124, which discloses detecting temperature, and strain using the modules).
Regarding claim 14, Ouellette discloses the first interrogating probe pulse comprises a set of pulses, each having a different frequency. (light sources-11 are used to launch a respective first pulse set having different frequencies, See paragraph 0122)
Regarding claim 15, Ouellette discloses a method for making simultaneous distributed measurements (apparatus-1 implements the method, see also claim 9) along a plurality of distributed optical sensing fibers (fibers in Fig 2A) each deployed along a separate measurement path, comprising: launching a first series of interrogating probe pulses from a first distributed measuring instrument (module(s)-10) to an interrogation system (interrogator-12); and directing 
Regarding claim 16, Ouellette discloses acquiring a distributed measurement of a first parameter of interest from the first distributed optical sensing fiber (upper fiber in fig 2A) and acquiring a distributed measurement of a second parameter of interest from the distributed optical sensing fiber, wherein the first parameter of interest is the same as the second parameter of interest. (See paragraph 0124, which discloses detecting temperature, or strain using the modules at different locations).
Regarding claim 17, Ouellette discloses launching a second series of interrogating probe pulses from a second distributed measuring instrument (module(s)-10) to the interrogation system (interrogator-12); and directing the interrogating probe pulses of the second series sequentially to a third distributed optical sensing fiber and to a fourth distributed optical sensing fiber (fiber-30, See also Fig 1B and 2A). (See paragraph 0124)
Regarding claim 18, Ouellette discloses the third distributed optical sensing fiber is different from the first and second distributed optical sensing fibers and wherein the fourth distributed optical sensing fiber comprises the first distributed optical sensing fiber. (fiber-30), See Fig 1B and 2A, and Paragraphs 00122 and 124 which disclose using joint fibers and modules).
Regarding claim 19, Ouellette discloses acquiring a distributed measurement of a first parameter (temperature) of interest from the first distributed optical sensing fiber simultaneously 
Regarding claim 20, Ouellette discloses the first parameter of interest is temperature and the second parameter of interest is vibration or strain (see paragraph 0124).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ouellette US20150285683 in view of Handerek US20130301037.
Regarding claim 3, Ouellette discloses the distributed measurement system according to claim 1.
However, Ouellette fails to disclose the interrogation system comprises a remote optical amplifier and is not co-located with the first distributed measuring instrument. Handerek discloses the interrogation system (interrogator system-11) comprises a remote optical amplifier (optical amplifier section-54) and is not co-located with the first distributed measuring 
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the remote amplifier design of Handerek into Ouellette for the purpose of increasing transmission spans and decreasing processing time by eliminating the need for a signal repeater. The modification would allow for a decrease in production cost of the device and decrease the amount of time it takes to analyze a measurement path.
Regarding claim 12, Ouellette discloses the distributed measurement system according to claim 9.
However, Ouellette fails to disclose the interrogation system comprises a first remote optical amplifier coupled to a first output fiber section of a first distributed measuring instrument, of the plurality of distributed measuring instruments, and a second remote optical amplifier coupled to a second output fiber section of a second distributed measuring instrument, of the plurality of distributed measuring instruments. Handerek discloses the interrogation system (interrogator system-11) comprises a first remote optical amplifier (optical amplifier section-54) coupled to a first output fiber section of a first distributed measuring instrument (component-78), of the plurality of distributed measuring instruments, and a second remote optical amplifier (optical amplifier section-54) coupled to a second output fiber section of a second distributed measuring instrument (component-79), of the plurality of distributed measuring instruments. (See paragraphs 0063-0069 and Figs 6-7 which discloses using multiple sections of connecting multiple sections of a fibre-10 and 74 to different respective components for backscatter analysis)
.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ouellette US20150285683 in view of  Ronnekleiv et al US20080123467 (hereinafter “Ronnekleiv”).
Regarding claim 5, Ouellette discloses the system according to claim 1.
However, Ouellette fails to disclose the interrogation system comprises a first gate to direct the first pulse into the first distributed optical sensing fiber and a second gate to direct the second pulse into the second distributed optical sensing fiber. Ronnekleiv discloses the interrogation system (unit-110) comprises a first gate (node-144) to direct the first pulse into the first distributed optical sensing fiber (fiber-146) and a second gate (node-144) to direct the second pulse into the second distributed optical sensing fiber (fiber-146). (See Fig 1A, Paragraph 0046, 0052-0053, 0099, which disclose directing respective first and second pulses to a respective fiber.)
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the node design of Ronnekleiv into Ouellette for the purpose of making easier to direct or redirect pulses to a specific sensing fiber. The modification would allow for a decrease in the amount of time it takes to analyze a measurement path.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ouellette US20150285683 in view of  HIFI Engineering Inc WO2016086310 (hereinafter “HIFI”)
Regarding claim 6, Ouellette discloses the system according to claim 1.
However, Ouellette fails to disclose the interrogation system comprises a fast optical switch to direct the first interrogating probe pulse set to the first distributed optical sensing fiber and to direct a subsequent second interrogating probe pulse set to the second distributed optical sensing fiber. HIFI discloses the interrogation system (interrogator-300) comprises a fast optical switch (optical switch-902) to direct the first interrogating probe pulse set to the first distributed optical sensing fiber and to direct a subsequent second interrogating probe pulse set to the second distributed optical sensing fiber. (See fig 9A and paragraph 0086, which disclose directing respective pulses to respective fibers)
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the node design of HIFI into Ouellette for the purpose of reducing signal congestion and signal interference, which can cause measurement errors. The modification would allow for an increase in measurement accuracy  due to the higher security measures used by the optical switch.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ouellette US20150285683 in view of  Handerek US20150323455 (hereinafter “Handerek 455’),
Regarding claim 8, Ouellette discloses the system according to claim 1.
However, Ouellette fails to disclose the first desired measurement path is along a first borehole penetrating a hydrocarbon reservoir and wherein the second desired measurement path is along a second borehole penetrating the hydrocarbon reservoir. Handerek 455’ discloses the 
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the node design of HIFI into Ouellette for the purpose of providing signal redundancy to monitor if the operational conditions are safe. The modification would allow for repair and replacement cost by monitoring if the temperature and/or stress are below or above a desired threshold.

Conclusion
The prior art as cited on the PTO-892 is made of record and not relied upon but considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIGEL H PLUMB whose telephone number is (571)272-8886.  The examiner can normally be reached on Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NIGEL H PLUMB/Examiner, Art Unit 2855